EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claim 1 is amended to correct a typographical error and change “radially spaces slots” to “radially spaced slots. 
(Examiner’s Amendment Claim 1). A child resistant container having an audio device comprising:
a container having a body defined by an outer wall defining a diameter of the container, wherein the container extends between a base and a top;
a cylindrical neck extending upward from the top of the container, having a diameter less than a diameter of the of the container; 
two or more radially spaced slots each having a seat and a channel extending from a rim of the neck to each seat, wherein each seat has a diameter larger than a width of the slot each channel such that the intersection of each seat each channel form opposing protuberances;
an electrical conductor located within each radially spaced slot;
a lid having a top surface defined by a perimeter, wherein the top surface includes a plurality of openings;
a cuff extending downward from the perimeter of the lid; 
two or more radially spaced pins protruding inwardly from a cylindrical inner wall of the cuff and complimentary to the two or more radially spaced slots of the neck, wherein the two or more pins each include an electrical contact pad at a distal end; 
a compartment in the lid extending downwardly from an opening in the top surface of the lid; and,
a sound emitting device housed in the compartment of the lid;
wherein the two or more radially spaced pins and the two or more complementary radially spaced slots form a bayonet lock mechanism for removably securing the cap to the top of the container;
wherein when the cap is secured to the container, the electrical conductor forms a closed circuit between the electrical contact pads; and
wherein the sound emitting device emits an alarm through the plurality of openings in the top surface of the lid when the circuit is broken.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the conductor within each of the radially spaced slot must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The Amended Drawings of July 11, 2022 do not show a conductor in each slot, but instead shows a single semicircular conductor. This does not correspond to the plurality of slots shown in Figures 2 and 3.

    PNG
    media_image1.png
    1336
    832
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The configuration of a bayonet lock connection with an electrical conductor located within each radially spaced slot is novel in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                    /GIDEON R WEINERTH/Examiner, Art Unit 3736